Exhibit 10.27
Execution Copy

THIRD AMENDMENT TO THE
AVON PRODUCTS, INC. DEFERRED COMPENSATION PLAN
This THIRD AMENDMENT is made to the Avon Products, Inc. Deferred Compensation
Plan, as it was amended and restated effective as of January 1, 2008, and as it
has been amended from time to time thereafter (the "Plan"), by AVON PRODUCTS,
INC., a corporation duly organized and existing under the laws of the State of
New York (the "Company").
INTRODUCTION
The Company wishes to amend the Plan to include a new category of contributions,
Excess Retirement Savings Contributions, to be credited under the Plan, and the
terms and conditions relating thereto, as well as to make certain other changes.
AMENDMENT
NOW, THEREFORE, the Company hereby amends the Plan as follows:
1.Effective January 1, 2015, a new Section 1.1(a)(iii) is added to the Plan to
read as follows:
"(iii)    Excess Retirement Savings Contribution Cash Subaccount" which shall
reflect a Participant's Excess Retirement Savings Contributions. The entirety of
a Participant's Excess Retirement Savings Contribution Cash Subaccount will be
classified as a Section 409A-Covered Amount."
2.    Effective June 26, 2013, a new sentence is added at the end of Section 1.5
of the Plan to read as follows:
"The term "spouse" as used in the Plan shall mean an opposite-sex individual to
whom the Participant is lawfully married, or a same-sex individual who validly
enters into a lawful marriage with the Participant in a jurisdiction whose laws
authorize the marriage of two individuals of the same sex."
3.    Effective January 1, 2015, Section 1.9 of the Plan is amended in its
entirety to read as follows:
"1.9    "Deferral Amounts" means those amounts deferred under the Plan by a
Participant pursuant to the Participant's elections under any of Sections 3.1
through 3.5, and, where applicable, any Plan Sponsor deferrals pursuant to
Section 3.4."
4.    Effective January 1, 2015, Plan Sections 1.14 through 1.26 are renumbered
as Plan Sections 1.15 through 1.27 (and corresponding changes are made to any
internal Plan cross-references to such Sections), and then a new Section 1.14 is
added to the Plan to read as follows:

1



--------------------------------------------------------------------------------



"1.14    "Excess Retirement Savings Contributions" means those amounts credited
to a Participant's Account in accordance with Section 3.8."
5.    Effective January 1, 2015, a new sentence is added at the end of Section 2
of the Plan to read as follows:
"A Participant who ceases to be an Eligible Employee will no longer be eligible
to receive Excess Retirement Savings Contributions for any Plan Year that begins
after the Plan Year in which such Participant ceases to be an Eligible Employee,
unless and until such Participant again becomes an Eligible Employee."
6.    Effective January 1, 2015, Section 3 of the Plan, titled "Deferral
Elections," is re-titled "Deferrals."
7.    Effective January 1, 2015, Section 3.8 of the Plan is deleted and a new
Section 3.8 is added to the Plan to read as follows:
"3.8    Excess Retirement Savings Contributions. In the event that a
Participant's "Retirement Savings Contributions" under the Savings Plan for any
year, beginning January 1, 2015, are limited because of the annual compensation
limit under Code Section 401(a)(17) for that year, then the Primary Sponsor will
credit an amount under the Plan for such Participant for that year equal to
(a) the amount of the "Retirement Savings Contributions" that would have been
made for such Participant under the Savings Plan for that year had such annual
limit under Code Section 401(a)(17) not been in place, less (b) the amount of
the "Retirement Savings Contributions" that are actually made for such
Participant under the Savings Plan for that year."
8.    Effective January 1, 2015, a new sentence is added after the fifth
sentence and before the sixth sentence of Section 4.1 of the Plan to read as
follows:
"Notwithstanding the foregoing, Excess Retirement Savings Contributions will
only be credited to a Participant's Excess Retirement Savings Contribution Cash
Subaccount, and will be so credited by the Primary Sponsor on the last day of
each calendar quarter to the extent that the Participant is entitled to receive
any Excess Retirement Savings Contributions for such calendar quarter."
9.    Effective January 1, 2015, a new Section 5.1(c) is added to the Plan to
read as follows:
"(c)    Notwithstanding anything to the contrary herein, Excess Retirement
Savings Contributions (and any earnings thereon) will be hypothetically invested
only in the Fixed Income Investment Fund, and no Participant will have any right
to elect an alternative investment for such Excess Retirement Savings
Contributions (and any earnings thereon)."
10.    Effective January 1, 2015, a new Section 6.5 is added to the Plan to read
as follows:

2



--------------------------------------------------------------------------------



"6.5    Excess Retirement Savings Contributions. Amounts in a Participant's
Excess Retirement Savings Contribution Cash Subaccount are not available for
distribution under this Section 6."
11.    Effective January 1, 2015, the reference to "Sections 6.3, 6.4, and
8.3(a), as applicable" in Section 7.1(b) of the Plan is amended to read
"Sections 6.3, 6.4, 8.3(a), and 8.3(g), as applicable."
12.    Effective January 1, 2015, the first sentence of Section 8.3 of the Plan
is amended to read as follows:
"The payment terms in this Section 8.3 shall apply only with respect to Section
409A-Covered Amounts credited to any Participant's Retirement/Termination
Subaccounts, except that Section 8.3(g) shall apply only with respect to any
Participant's Excess Retirement Savings Contribution Cash Subaccount."
13.    Effective January 1, 2015, a new Section 8.3(g) is added to the Plan to
read as follows:
"(g)    Excess Retirement Savings Contribution Cash Subaccount. Subject to
Section 8.3(c), a Participant's Excess Retirement Savings Contribution Cash
Subaccount will be paid in a lump sum during the calendar month immediately
following the calendar quarter in which the Participant terminates employment
(i.e., payment will be made in April, July, October, or January, as applicable),
provided that, with respect to a Participant who is subject to Section 8.3(f),
such Participant's Excess Retirement Savings Contribution Cash Subaccount will
be paid in a lump sum during the seventh calendar month following the calendar
quarter in which the Participant terminates employment."
14.    Effective January 1, 2015, Section 8.6 of the Plan is amended in its
entirety to read as follows:
"8.6    Vesting. A Participant shall be fully vested at all times in his or her
Account, other than with respect to amounts in his or her Excess Retirement
Savings Contribution Cash Subaccount. A Participant will become vested in his or
her Excess Retirement Savings Contribution Cash Subaccount only when, and to the
extent that, he or she becomes vested in his or her "Retirement Savings
Contributions" under the Savings Plan (including, without limitation, under
Section 22.1 of the Savings Plan). If a Participant terminates employment before
becoming vested in his or her Excess Retirement Savings Contribution Cash
Subaccount, then such Participant will forfeit the entirety of any such
subaccount."
15.    Effective January 1, 2015, Section 9.2 of the Plan is amended in its
entirety to read as follows:
"9.2    Section 409A-Covered Amounts. Upon the occurrence of a "Change in
Control Event" (as defined in Treasury Regulation Section 1.409A-3(i)(5)(i), or
any successor provision thereto), all Section 409A-Covered Amounts in

3



--------------------------------------------------------------------------------



Participants' Account balances, other than Excess Retirement Savings
Contribution Cash Subaccount balances, will be distributed to the Participants,
or the designated Beneficiaries of any deceased Participants, within ninety days
following the Change in Control Event in the form of a lump-sum payment in cash
and, to the extent that the amount distributed pursuant to this Section 9.2
consists of Deferred Stock (or consisted of Deferred Stock prior to the Change
in Control Event), shares of Company Stock (or such other property held in the
Participant's Restricted Stock Account after the Change in Control Event). For
the avoidance of doubt, a Change in Control Event will not trigger the
distribution of Excess Retirement Savings Contribution Cash Subaccount balances.
Grandfathered Amounts will be unaffected by such Change in Control Event."
16.    Effective immediately, a new Section 11.9 is added to the Plan to read as
follows:
"11.9    Legal Action; Limitations Period. A claim or action (a) to recover
benefits under the Plan that are allegedly due under the Plan or by reason of
any law, (b) to enforce rights under the Plan, (c) to clarify rights to future
benefits under the Plan, or (d) that relates to the Plan and seeks a remedy,
ruling or judgment of any kind against the Plan or a Plan fiduciary or
party-in-interest (collectively, a "Judicial Claim"), may not be commenced in
any court or forum until after the claimant has exhausted the Plan's claims and
appeals procedures set forth in this Section 11 (an "Administrative Claim"). Any
Judicial Claim must be commenced in the appropriate court or forum no later than
24 months from the earliest of: (i) the date the first benefit payment was made
or allegedly due under the Plan; (ii) the date the Plan Administrator first
denied the claimant's request; or (iii) the first date the claimant knew or
should have known the principal facts on which such claim or action is based;
provided that, if the claimant commences an Administrative Claim before the
expiration of such 24-month period, then the period for commencing a Judicial
Claim shall expire on the later of (I) the end of such 24-month period, and
(II) the date that is three months after the final denial of the claimant's
Administrative Claim such that the claimant has exhausted the Plan's claims and
appeals procedures set forth in this Section 11. Any claim or action that is
commenced, filed or revised, whether a Judicial Claim or an Administrative
Claim, after expiration of such 24-month limitation period (or, if applicable,
expiration of the three-month limitation period following exhaustion of the
Plan's claims and appeals procedures) shall be time-barred. Filing or commencing
a Judicial Claim before the claimant exhausts the Administrative Claim
requirements shall not toll the 24-month limitations period (or, if applicable,
the three-month limitation period)."
17.    Effective immediately, Section 16.2 of the Plan is amended in its
entirety to read as follows:
"16.2    Withholding. Each Plan Sponsor shall withhold from any benefits payable
under the Plan or from other compensation payable to the Participant all
federal, state, and local income taxes or other taxes required to be withheld
pursuant to applicable law."



4



--------------------------------------------------------------------------------



Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Third Amendment.
IN WITNESS WHEREOF, the Company has caused this Third Amendment to be executed
on the date set forth below.
AVON PRODUCTS, INC.
Dated: November 10, 2014
By: /s/ Susan Ormiston    
Name: Susan Ormiston

Title: Senior Vice President, Human Resources and Chief Human Resources Officer

5

